Citation Nr: 0622041	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hepatitis C 
infection.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1968 to December 1971, with subsequent service in the Air 
Force Reserve and Army National Guard.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO rating decision, which denied the 
veteran's claims of entitlement to service connection for 
back and left knee disabilities.  This case also comes to the 
Board on appeal from a June 2003 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for hepatitis C infection.    

In April 2006, the veteran appeared at the RO and testified 
in a personal hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.  

It is noted that the veteran had also appealed other issues 
of service connection; however, in February 2004 the veteran 
withdrew his appeal regarding service connection for hearing 
loss, and in a December 2004 rating decision, the RO granted 
service connection for tinnitus.  Thus, these issues are no 
longer before the Board for consideration.  

The issue of service connection for hepatitis C infection is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that a back disability was 
first clinically manifest many years after the veteran's 
discharge from active service in December 1971; there is no 
competent evidence to show that the current back disability 
is etiologically related to his period of active service.  

3.  There is no competent evidence to show that the veteran 
has a current left knee disability that is etiologically 
related to his period of active service.  


CONCLUSIONS OF LAW

1.  A back disability is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  A left knee disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to (in regard to the back disability) and following the 
initial RO rating decision in June 2001, and as explained 
herein below, the VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that any deficiency as to the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the certification and transfer of the case to the 
Board in June 2006 for appellate consideration, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  

In the VCAA notice sent to the veteran in January 2001 (in 
regard to the back) and in October 2004 (in regard to both 
the back and left knee), the RO advised him of what was 
required to prevail on his claims for service connection, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that he had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  In the October 2004 letter, 
the RO also requested the veteran to submit any evidence in 
his possession that pertained to his claims.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection.  
Further, in a March 2006 letter, the RO provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Thus, the veteran has been furnished proper VCAA 
notice.  In any case, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer at the RO in February 2004 and before the 
undersigned in April 2006.  The RO has obtained the veteran's 
service medical records and VA treatment records.  In that 
regard, the Board notes that the veteran has asserted that he 
was treated at the Bossier City (i.e., Shreveport), Louisiana 
VA Hospital for the period of 1972 to 1980, after which time 
he relocated to Iowa.  The RO has obtained his medical 
records from Iowa City, Iowa VA Medical Center (VAMC) 
beginning in 1980; however, its efforts to obtain the 
Shreveport VA records prior to that date have been 
unsuccessful.  In fact, in March 2005 the RO contacted the 
Shreveport VAMC and was informed that the veteran was not in 
their system.  The claims file also contains numerous private 
treatment records, which the veteran himself has submitted, 
and these include records from J.D., M.D., an orthopedist, 
and various chiropractors.  The veteran has not identified 
any additionally available evidence for consideration in his 
appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claims of service connection for 
back and left knee disabilities.  However, further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  There is no record of back 
and left knee injuries with treatment during service, as the 
veteran has claimed.  Additionally, the veteran has not 
furnished any competent evidence of persistent or recurrent 
symptoms relevant to back and left knee disabilities for many 
years following his discharge from active duty in December 
1971.  Also, there is no competent medical evidence that his 
currently diagnosed back and left knee disabilities may be 
associated with his period of active duty (the opinion of his 
chiropractor will be discussed at length in the decision 
herein below).  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claims.  In the judgment of 
the Board, an opinion from a physician relating the onset of 
back and left knee disabilities based on the current record 
would be purely speculative and have no persuasive value as 
medical evidence of a nexus between service and a current 
medical disability.  Thus, the Board finds that the evidence 
of record is sufficient to decide the veteran's claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and/or 
etiological opinion relevant to back and left knee 
disabilities would be pointless because, as discussed herein 
above, the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claims.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

1.  Back Disability 

The veteran claims that he injured his back during service.  
In statements and testimony, he asserts that he fell from a 
jet engine stand in 1969 while he was stationed in Andersen 
Air Force Base, Guam.  He indicated that he was then treated 
for his condition, to include receiving pain pills, and that 
since that time chiropractors have treated his back.  He 
testified that the first time he sought medical attention for 
his back after service was in 1975.  In support of his claim, 
he submitted the statement of a fellow serviceman who 
indicated that he served with the veteran at Andersen AFB and 
was present when the veteran fell from a maintenance stand 
and was taken to the local medical center for treatment.  

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no competent evidence to show that the veteran has a 
back disability that is etiologically related to an injury or 
disease incurred during military service.  That is, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disability.  

A review of the record indicates that he served on active 
duty in the Air Force from May  1968 to December 1971.  
Service medical records show no complaints, clinical 
findings, or diagnosis of a back disability during service, 
to include at the time of a November 1971 separation physical 
examination.  It is noted that a record dated in November 
1970 indicates that the veteran fell on his left buttock 
while playing basketball and injured his left hip.  The 
impression was that of contusion of the gluteus, not a back-
related disability.  

After discharge from active service, the veteran was a member 
of the Air Force Reserve and the Army National Guard.  Those 
records also show no complaints, clinical findings, or 
diagnosis of a back disability.  For example, on physical 
examinations conducted in September 1975, June 1989, and 
August 1992, the veteran's spine was clinically evaluated as 
normal.  Moreover, on Reports of Medical History completed by 
the veteran on those dates, he specifically denied having - 
then or ever - recurrent back pain, with the exception of the 
September 1975 report (yet his physical examination at that 
time still did not reflect a knee disability).  Further, in a 
June 1989 medical prescreening form, in a space designated 
for medical history, the veteran specifically denied having - 
then or ever - back trouble.  

Post-service, VA records indicate that the veteran underwent 
an Agent Orange Protocol physical examination in April 1986.  
At that time, in reviewing his past history of injuries, 
there was no reference to a back injury.  Moreover, on the 
physical examination, his back was evaluated as within normal 
limits.  A November 2003 VA outpatient record reflects the 
veteran's report that he had fallen in 1969 or so while 
working on aircraft and that he has been seeing a 
chiropractor since 1980 for low back pain.  

Records of the veteran's chiropractors, dated from January 
1994 to October 2002, are included in the claims file.  A 
report of one chiropractor, dated in January 1994, indicates 
that the veteran presented with complaints of low back pain 
and stiffness, which he stated had been of gradual onset.  He 
also reported, and the chiropractor agreed, that there had 
been "no other injuries to the spine in the past that would 
contribute to the problems" that the veteran then 
experienced.  He was diagnosed with lumbalgia and lumbar 
subluxation.  A November 1996 report from what appears to be 
another chiropractic office indicates that the veteran 
presented with low back pain of a duration of ten years, off 
and on.  In that same report, the veteran indicated that he 
did not have any falls, trauma, or accidents in relation to 
his complaints (no prior history of major trauma was also 
written on the report).  In a report dated in October 2002, 
which is nearly two years after his claim for VA disability 
benefits based on a back disability was received, the veteran 
indicated that his low back symptoms started in 1972 with a 
fall in the military.  In a November 2002 statement, S.I., 
D.C., indicated that plain film radiographs demonstrated 
spinal degeneration; the chiropractor also opined that the 
veteran's spinal-related problems were likely related to an 
old injury (he referred to the veteran's report of a fall 
from an engine stand while working as a mechanic in 1968 or 
1969).  The veteran has since been followed by both a 
chiropractor and the VA for treatment of low back pain.  

The Board acknowledges the opinion of the veteran's 
chiropractor, which constitutes the sole etiologic opinion in 
the record in reference to the back disability claim.  
However, in the judgment of the Board, the opinion of the 
chiropractor has limited, if any, probative value for the 
reason that follows.  The chiropractor indicated that his 
opinion was based on the veteran's present and past history 
as well as his own examination and testing; however, the 
opinion was obviously not predicated on actual review of the 
veteran's service medical records, which as noted above do 
not reference a back injury or treatment for a back 
disability.  The medical opinion is based on the veteran's 
own self-reported, unsubstantiated history of having injured 
his back during his period of active service.  In the face of 
no contemporaneous reported complaints or symptoms whatsoever 
during service or for many years after, the Board finds the 
veteran's report lacks credibility.  Accordingly, the medical 
opinion, which cites the veteran's (unsubstantiated) history 
of a back injury during service as a basis for a nexus, lacks 
probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  The Board also notes that the chiropractor did 
not have the benefit of review of the claims file, which 
would have shown many instances on subsequent Reserve and 
National Guard physical examinations that the veteran denied 
recurrent back pain and that his spine was evaluated as 
normal.  Also, the chiropractor did not (and could not, for 
the lack of service and post-service medical records 
reviewed) provide any rationale for his conclusion relevant 
to the onset of the back disability in the face of no 
objective medical evidence of back complaints in service or 
for many years thereafter.  

In the absence of evidence actually showing complaints of 
back problems during service or for many years thereafter and 
without competent medical evidence of a nexus between the 
current back disability and service, the Board finds that 
service connection is not warranted.  In the Board's 
judgment, a remand for another medical nexus opinion would 
serve no useful purpose, as there is no in-service evidence 
of complaints or diagnosis of a back disability to which an 
examiner could potentially link any current disability, and 
any opinion would be based on speculation.  

As related above, the medical evidence clearly shows that his 
back disability was initially diagnosed many years after his 
discharge from active service in December 1971.  The absence 
of medical evidence of the existence of a chronic back 
disability for such a period of time is negative evidence, 
which weighs against the claim that the current back 
disability had its onset in service.  Further, there is no 
competent evidence showing that his back disability had its 
onset or was aggravated by active service.  Thus, the Board 
concludes that the evidence in this case preponderates 
against the claim that a back disability was manifested in 
service.  

The Board acknowledges the veteran's own assertions that his 
back was injured during his period of service and has been a 
chronic condition ever since then.  Nevertheless, such 
statements to the effect that his back disability is 
attributable to his period of active service lack probative 
value for the reason that he is a lay person and therefore 
not competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In sum, the available medical evidence does not show that a 
back disability had its onset during the veteran's period of 
service.  For the reasons stated above, the Board concludes 
that the weight of the credible evidence demonstrates that 
the veteran's back disability became manifest years after his 
service and has not been medically linked to service.  As the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Left Knee Disability

The veteran claims that he injured his left knee during 
service.  In statements and testimony, he asserts that while 
stationed at Andersen Air Force Base, Guam in either 1969 or 
1970 he injured his left knee while playing basketball.  He 
indicated that he was treated for his injury (the doctor 
popped his knee back in) and that it has never resolved.  He 
indicated that over time he popped his knee back in himself 
but that in about 1999 he began to see a specialist and 
received treatment for deteriorating cartilage in the knee.  
(He testified that the first time he sought medical attention 
for his knee after service was in 1999.)  

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no competent evidence to show that the veteran has a 
left knee disability that is etiologically related to an 
injury or disease incurred during military service.  That is, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a left knee disability.  

A review of the record indicates that he served on active 
duty in the Air Force from May  1968 to December 1971.  
Service medical records show no complaints, clinical 
findings, or diagnosis of a left knee disability during 
service, to include at the time of a November 1971 separation 
physical examination.  After discharge from active service, 
the veteran was a member of the Air Force Reserve and the 
Army National Guard.  Those records also show no complaints, 
clinical findings, or diagnosis of a left knee disability.  
For example, on physical examinations conducted in September 
1975, June 1989, and August 1992, the veteran's lower 
extremities were clinically evaluated as normal.  Moreover, 
on Reports of Medical History completed by the veteran on 
those dates, he specifically denied having then or ever a 
"trick" or locked knee, with the exception of the September 
1975 report (yet his physical examination at that time still 
did not reflect a knee disability).  Further, in supplemental 
medical screening form, possibly dated in June 1989, the 
veteran specifically denied having - then or ever - "trick" 
knee, locking of knee, and giving way of knee.  

Post-service, VA records indicate that the veteran underwent 
an Agent Orange Protocol physical examination in April 1986.  
At that time, in reviewing his past history of injuries, 
there was no reference to a left knee injury.  Moreover, on 
the physical examination, his extremities were evaluated as 
within normal limits.  By the veteran's own admission, he did 
not seek post-service treatment for a left knee disability 
until about 1999.  Private medical records show that in 
January 1999, the veteran was seen by J.D., M.D., for 
treatment of his left knee.  At that time, the veteran 
reported that he had wrenched or twisted it about two weeks 
ago previously and that it had been problematic since then.  
The private physician could not identify any bony problems in 
reviewing the X-rays, and his assessment was possible 
cartilage injury that might be just a strain.  The veteran 
was given a knee injection, and on follow-up in February 1999 
he was pain-free and discharged from routine follow-up care.  
In July 2000 at the VA, the veteran was seen for complaints 
of bilateral knee pain.  Thereafter, there is scant, if any, 
evidence of treatment for a left knee condition.  

As related above, the medical evidence clearly shows that a 
left knee condition was initially treated many years after 
his discharge from active service in December 1971.  The 
absence of medical evidence of the existence of a left knee 
condition for such a period of time is negative evidence, 
which weighs against the claim that a current left knee 
disability had its onset in service.  Further, there is no 
competent evidence showing that the veteran has a left knee 
disability that had its onset or was aggravated by active 
service.  Indeed, it appears that there is no satisfactory 
proof, on any clinical record, that the veteran has a current 
diagnosis of a left knee disability.  In that regard, it is 
noted that VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service, and that without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In any case, the Board concludes in this case that the 
evidence preponderates against the claim that a left knee 
disability was manifested in service.  

The Board acknowledges the veteran's own assertions that his 
left knee was injured during his period of service and that 
it has been a chronic condition ever since then.  
Nevertheless, such statements to the effect that a left knee 
disability is attributable to his period of active service 
lack probative value for the reason that he is a lay person 
and therefore not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the veteran 
does not have a current left knee disability that has been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.  

Service connection for a left knee disability is denied.


REMAND

In regard to the issue of entitlement to service connection 
for hepatitis C infection, the veteran contends that he 
contracted hepatitis C during his period of service from May 
1968 to December 1971.  In statements and testimony, he 
reported that he was a jet engine mechanic and on occasion 
worked on "body planes" from Vietnam, which involved 
cleaning the insides of the airplanes where there was spilled 
blood.  He also related other risk factors for hepatitis C 
during service, namely exposure to injection type needles and 
sexual activity (as evidenced by his treatment during service 
for venereal infections).    

Post-service medical records reflect that following a liver 
biopsy at the VA in February 1990, he was diagnosed with 
viral hepatitis, chronic, persistent.  Further, testing at 
the VA in July 2002 revealed that he was positive for 
hepatitis C antibodies.  In a September 2002 VA outpatient 
record, the veteran related that he was unclear as to the 
acquisition of the hepatitis C infection, and that in 
reviewing the risks for the hepatitis C virus, he identified 
working/cleaning "body designated" aircraft in Vietnam that 
were contaminated with blood, and multiple sexual partners 
and unprotected sex.  The veteran has since been followed at 
the VA for chronic hepatitis C infection.

Based on the above, the onset and etiology of the veteran's 
hepatitis C remains unclear.  The veteran has not been 
afforded a VA examination in connection with his current 
claim.  VA's assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Thus, remand to obtain an examination opinion as to the 
etiology of hepatitis is indicated in this appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the etiology of 
hepatitis C.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner is 
requested to (a) elicit from the veteran 
a history of all complaints, treatment, 
and risk factors referable to hepatitis C 
infection; (b) furnish a diagnosis of any 
existing disability due to hepatitis C; 
and (c) render an opinion as to the 
likely date of onset and etiology of the 
hepatitis C infection.  With respect to 
(c), the examiner is requested to state 
whether it is at least as likely as not 
that hepatitis C was incurred during the 
veteran's period of active service from 
May 1968 to December 1971.  A complete 
rationale for all opinions expressed 
should be provided, with a discussion of 
all in-service and post-service potential 
risk factors.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis C infection, based on a review 
of the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


